Order filed October 15, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00600-CV
                                   ____________

   IN RE LARRY TAYLOR, IN HIS OFFICIAL CAPACITY AS STATE
                 SENATOR FOR DISTRICT 11, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               212th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 14CV0395

                                     ORDER

      On July 24, 2014, relator Larry Taylor, in his official capacity as State
Senator for District 11, filed a petition for writ of mandamus, asking this court to
compel the Honorable Bret Griffin, presiding judge of the 212th District Court of
Galveston County, to vacate an order that denied relator’s motion to quash a
deposition subpoena and subpoena duces tecum or for a protective order, and that
granted a motion to compel the deposition of relator.

      The materials provided by relator in support of his petition indicate that the
trial in the underlying litigation was scheduled for a date that has passed.
Accordingly, we ORDER relator to file a letter with this court within 14 days of
the date of this order explaining the current status of the underlying litigation and
the challenged order, including whether trial has occurred and, if not, the scheduled
trial date and any discovery deadlines.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2